

113 S2997 IS: Child and Dependent Care FSA Enhancement Act
U.S. Senate
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2997IN THE SENATE OF THE UNITED STATESDecember 10, 2014Mr. Burr (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to increase the exclusion for employer-provided
			 dependent care assistance.1.Short titleThis Act may be cited as the
			 Child and Dependent Care FSA
			 Enhancement Act.2.Increase in exclusion for employer-provided
			 dependent care assistance(a)In generalSubparagraph (A) of section 129(a)(2) of
			 the Internal Revenue Code of 1986 (relating to dependent care assistance
			 programs) is amended by striking $5,000 ($2,500 and inserting
			 $7,500 (half such dollar amount.(b)Inflation adjustmentParagraph (2) of section 129(a) of such
			 Code is amended by redesignating subparagraph (C) as subparagraph (D) and
			 by
			 inserting after subparagraph (B) the following new subparagraph:(C)Inflation adjustmentIn the case of any taxable year beginning
				in a calendar year after 2015, the $7,500 amount in subparagraph
			 (A) shall be
				increased by an amount equal to—(i)such dollar amount, multiplied by(ii)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable
			 year begins,
				determined by substituting calendar year 2014 for
				calendar year 1992 in subparagraph (B) thereof.Any increase determined under the
				preceding sentence shall be rounded to the nearest multiple of
				$100..(c)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2014.